Name: Council Directive 70/189/EEC of 6 March 1970 amending the Directives of 27 June 1967 and 13 March 1969 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  deterioration of the environment;  documentation
 Date Published: 1970-03-14

 Avis juridique important|31970L0189Council Directive 70/189/EEC of 6 March 1970 amending the Directives of 27 June 1967 and 13 March 1969 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 059 , 14/03/1970 P. 0033 - 0033 Finnish special edition: Chapter 13 Volume 1 P. 0134 Danish special edition: Series I Chapter 1970(I) P. 0128 Swedish special edition: Chapter 13 Volume 1 P. 0134 English special edition: Series I Chapter 1970(I) P. 0147 Greek special edition: Chapter 13 Volume 1 P. 0067 Spanish special edition: Chapter 13 Volume 1 P. 0194 Portuguese special edition Chapter 13 Volume 1 P. 0194 COUNCIL DIRECTIVE of 6 March 1970 amending the Directives of 27 June 1967 and 13 March 1969 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (70/189/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas Article 10 of the Council Directive of 27 June 1967 (1) on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances, and Article 2 of the Council Directive of 13 March 1969 (2) amending that Directive, lay down that Member States should adopt the measures needed in order to comply with those Directives and apply them by 1 January 1970; Whereas unexpected difficulties have arisen in the course of the work in connection with the implementation of those Directives ; whereas, therefore, it is advisable to extend the above time limit; HAS ADOPTED THIS DIRECTIVE: Article 1 The time limit laid down in the first paragraph of Article 10 of the Council Directive of 27 June 1967 and in the first paragraph of Article 2 of the Council Directive of 13 March 1969 shall be extended to 1 January 1971. Article 2 This Directive is addressed to the Member States. Done at Brussels, 6 March 1970. For the Council The President P. HARMEL (1)OJ No 196, 16.8.1967, p. 1. (2)OJ No L 68, 19.3.1969, p. 1.